Citation Nr: 0532700	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-16 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.



ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION


The veteran served on active duty from February 1984 to 
October 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to a rating in 
excess of 10 percent for service-connected lumbosacral 
strain.  

The Board remanded this case for further development by the 
RO in June 2004.  After the requested development was 
completed the RO again denied an evaluation in excess of 10 
percent for the veteran's claimed condition.  


REMAND

As an initial matter, the Board notes that the June 2004 
remand instructed the RO to ask a VA neurological examiner 
whether it was more likely than not (i.e. probability greater 
than 50 percent), at least as likely as not (i.e. probability 
of 50 percent), or less likely than not (i.e. probability 
less than 50 percent) that any neurological findings were 
related to the veteran's service-connected lumbosacral 
strain.  

It does not appear that the Board's instructions have been 
fully complied with.  The July 2004 addendum to the January 
2003 neurologic examination did not give a definite opinion 
as to the likelihood of an etiological relationship between 
the veteran's lumbosacral strain and her neurologic symptoms, 
specifically her left foot clonus.  In this regard, the 
addendum from July 2004 stated that, "the brisk reflexes and 
the few beats of clonus in the left Achilles cannot be 
explained by the findings in the active duty medical 
record."  The Board notes that the General Rating Formula 
for Diseases and Injuries of the Spine delineates severe 
muscle spasm and abnormal gait as possible rating criteria.  
It also directs the rating agency to evaluate any associated 
objective neurologic abnormalities separately.  See 38 C.F.R. 
§ 4.71a DCs 5235 -5243 Note (1) (2005).  Because the rating 
criteria are very specific, it is important to determine the 
exact relationship between the veteran's service-connected 
lumbosacral strain, the clonus in her left foot, and her 
antalgic gait.  For that reason, the Board believes it is 
necessary for further orthopedic and neurologic examinations 
to be conducted and for the examiner to determine whether 
there is or is not an etiological relationship between the 
veteran's service-connected lumbosacral strain and her 
neurologic symptoms.

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2004).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following actions:

1.  The RO should schedule the veteran 
for neurologic examination to determine 
the current nature and severity of the 
chronic neurologic manifestations of her 
service-connected lumbar spine 
disability, if any.  The neurological 
examiner is requested to perform any and 
all tests necessary and the results 
should be included in the examination 
report.  The neurologist is requested to 
report all chronic neurologic 
manifestations of the veteran's 
lumbosacral strain, to include 
specifying any and all neurologic 
symptoms (e.g., neuritis, neuralgia, 
sensory loss, lower extremity 
dysfunction, etc.) with reference to the 
specific nerve(s) affected.  Then, the 
examiner is asked to make a specific 
statement as to whether it is at least 
as likely as not (i.e. probability of 50 
percent or more) that any neurological 
findings are related to the veteran's 
service-connected lumbosacral strain.  
The veteran's claims folder must be made 
available to the VA medical examiner, 
and the examiner should provide a 
rationale for the opinion rendered.  

2.  After completion of the above, and 
following any further appropriate 
development, review the veteran's claims 
folder again to determine whether 
service connection is warranted.  If the 
decision remains in any manner adverse 
to the veteran on the issue, provide the 
veteran and her representative an 
updated Supplemental Statement of the 
Case (SSOC) and give them an appropriate 
amount of time to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

